Citation Nr: 0832702	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for transverse myelitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from August 1976 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The record reflects that the veteran requested a Travel Board 
Hearing before a Veterans Law Judge but that he subsequently 
withdrew the hearing request.

In April 2006, the Board remanded the issue for further 
evidentiary development.  At the time of the April 2006 Board 
remand, one of the issues on appeal was entitlement to 
service connection for a low back disorder.  In a March 2008 
rating decision, the RO granted service connection for 
degenerative disc disease and spondylosis of the lumbar 
spine.  The veteran was notified of this decision and did not 
file a notice of disagreement.  Therefore, this issue is no 
longer on appeal.  



FINDING OF FACT

The veteran does not have transverse myelitis related to 
disease or injury during his active service.



CONCLUSION OF LAW

Transverse myelitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete notice was sent in February 2002, July 2004, and May 
and August 2006 and the claim was readjudicated most recently 
in a June 2008 statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, and afforded the veteran 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has transverse myelitis 
secondary to trauma that was incurred during active service.  
Specifically, the veteran reports that he received multiple 
injuries to his back during service.  His degenerative disc 
disease and spondylosis of the lumbar spine is currently 
service connected.  

The veteran's service treatment records do not show any 
treatment or diagnoses of transverse myelitis.

VA outpatient treatment records dated from 1996 to 2002 show 
that the veteran was seen on numerous occasions complaining 
of neuropathic pain and was diagnosed in 2001 as having 
transverse myelitis.  In a July 2002 treatment record, it was 
determined that the veteran had residual symptoms and signs 
that were probably a remote effect of transverse myelitis.  
It was further noted that the role of trauma to the veteran's 
symptoms could not be clearly determined.

The veteran underwent a VA examination in February 2004 and 
was diagnosed as having transverse myelitis, by history, 
diagnosed in 2001.  The examiner concluded that the veteran's 
transverse myeltitis was diagnosed almost 20 years post-
service and was not likely related to military service.

Appellate review of the veteran's claims folder in April 2006 
revealed that the veteran had been awarded disability 
benefits from Social Security Administration (SSA).  The case 
was remanded in order obtain those records.  

Records received from the SSA reveal that as of October 1998, 
the veteran was found disabled due to affective/mood 
disorder.  

The veteran underwent further VA examination in August 2006.  
The examiner stated that the veteran had a diagnosis of 
possible transverse myelitis in October 2002.  It was noted 
that the veteran was seen on numerous occasions with multiple 
complaints and findings which included multiple sclerosis, 
sarcoidosis and Lyme disease.  Repeated workup, including 
MRIs and a lumbar puncture, ruled out these conditions.  
Based on review of the medical evidence, the examiner opined 
that it was unclear whether the veteran did have any 
definitive diagnosis for his multiple neurological complaints 
as the term "residuals of transverse myelitis" appears to 
have been used tentatively for the lack of a definitive 
diagnosis.  The examiner further stated that even if the 
veteran's neurological symptoms were due to transverse 
myelitis, there is no clear evidence to correlate transverse 
myelitis with the veteran's recorded injuries that took place 
more than 17 years earlier during his period of active 
service. 

In a September 2006 addendum, the examiner reiterated that 
the etiology of the transverse myeltitis was not clear but it 
was thought not to be secondary to in-service trauma.  The 
examiner noted that the nature of the veteran's back injuries 
during service was not clear.  

In an October 2006 addendum, it was stated that an MRI of the 
brain and C-spine reports were overall negative except for 
some degenerative changes in the C-spine.  There was no 
evidence of cervical transverse myelitis.

In a January 2007 addendum, the examiner stated that he did 
not have any documentation of an actual diagnosis of cervical 
transverse myeltitis.  It was noted that recent MRI of the 
brain and cervical spine showed no evidence of inflammation 
or cervical transverse myelitis.  The examiner could not 
explain the mild upper and lower extremity weakness and there 
was a question of restless leg syndrome.

In an April 2007 addendum, the examiner indicated that he 
reviewed the claims folder and that current MRI of the C-
spine (dated in October 2006) indicated no evidence of focal 
cord lesion or cervical transverse myelitis.  It was 
concluded that there was no evidence of cervical transverse 
myelitis on most recent C-spine MRI.  

The veteran contends that he has transverse myelitis which is 
related to in-service trauma.  The veteran's service 
treatment records are negative for any evidence of transverse 
myelitis.  Furthermore, current VA examination reports 
indicate that a definitive diagnosis of transverse myeltitis 
is unclear, but it is clear that the veteran has multiple 
neurological complaints.  In any case, there is no objective 
medical evidence etiologically linking a neurological 
disorder (including transverse myeltitis) to military 
service.  Rather, VA examiners have concluded that a current 
neurological disorder is not due to injury suffered in 
service.  Therefore, service connection for transverse 
myelitis is not warranted.

In view of the foregoing, the benefit of the doubt doctrine 
is not for application, and service connection for transverse 
myelitis must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for transverse myelitis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


